Citation Nr: 1632711	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  10-10 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine from October 1, 2008, to April 15, 2009, and on and after June 1, 2009.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to April 1959 and from October 1961 to August 1962.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In connection with the current issue on appeal, the RO granted temporary evaluations of 100 percent for the Veteran's degenerative disc disease of the lumbosacral spine from June 10, 2008, to September 30, 2008, and from April 16, 2009, to May 31, 2009.  As the Veteran is receiving the maximum disability rating during these periods, the Board will not address the issue of entitlement to a higher disability rating for those periods.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to the issuance of this decision, the Veteran died on August [redacted], 2016.  


CONCLUSION OF LAW

Due to the Veteran's death, the Board has no jurisdiction to adjudicate the merits of the claim on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§ 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  The appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of the appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  Furthermore, the Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008).  Such a request must be filed no later than one year after the date of the appellant's death.  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) (West 2014).  


ORDER

The appeal of this claim is dismissed.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


